Citation Nr: 1214520	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for L5-S1 herniated disc and lumbar spondylosis.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from June 1999 to November 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The issue of entitlement to service connection for an erectile dysfunction, as secondary to the Veteran's service-connected psychiatric disorder was raised by the record in August 2008.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.

Evidence associated with the Veteran's claims file during the pendency of this appeal raises the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The issue of entitlement to TDIU is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's L5-S1 herniated disc and lumbar spondylosis was not manifested by unfavorable ankylosis of his entire spine.

2.  Prior to December 1, 2006, the Veteran's right lower extremity radiculopathy was manifested by radiating pain; numbness; cramping; ambulation with a limp and a slow, careful gait; reduced or absent reflexes; and reduced sensitivity.

3.  On and after December 1, 2006, the Veteran's right lower extremity radiculopathy was manifested by radiating pain; numbness; cramping; reduced or absent reflexes; and reduced sensitivity, but to a lesser degree than that present prior to December 1, 2006.

4.  The Veteran's left lower extremity radiculopathy was manifested by radiating pain; numbness; cramping; reduced reflexes; and reduced sensitivity.

5.  Throughout the pendency of this appeal, the only neurological disorders associated with the Veteran's L5-S1 herniated disc and lumbar spondylosis were right and left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for L5-S1 herniated disc and lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2011).

2.  Prior to December 1, 2006, the criteria for an initial rating of 40 percent, but no more, for right lower extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243, 8599-8520 (2011).

3.  On and after December 1, 2006, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243, 8599-8520 (2011).
4.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243, 8599-8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claim of entitlement to a rating in excess of 60 percent for his L5-S1 herniated disc and lumbar spondylosis, the RO's October 2004 and April 2008 letters to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.

Additionally, the April 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, and the need to submit evidence of how such worsening effected his employment.  The September 2005 statement of the case provided the Veteran constructive knowledge of the requirements to obtain a higher rating  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  Following the September 2005 statement of the case, the Veteran's claim was re-adjudicated in supplemental statements of the case dated in October 2008, April 2010, and November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met with respect to the Veteran's claim of entitlement to a rating in excess of 60 percent for his L5-S1 herniated disc and lumbar spondylosis, and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's claims of entitlement to ratings in excess of those already assigned to his right and left lower extremity radiculopathy arise from his disagreement with the initial separate evaluations assigned following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to his increased rating claim, the Veteran underwent adequate VA examinations in December 2004, August 2008, and February 2011 in order to ascertain the severity of his service-connected L5-S1 herniated disc and lumbar spondylosis, right lower extremity radiculopathy, and left lower extremity radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, took into account the Veteran's statements, treatment records, and lay statements of record, which allowed for fully-informed evaluations of the claimed disabilities.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  The Board remanded the Veteran's claims on two previous occasions in order to obtain relevant evidence that had not been associated with the claims file.  Further, in November 2011, the Veteran submitted a statement wherein he indicated that he did not have any additional evidence concerning his appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from June 1999 to November 2002.  In October 2004, he submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected L5-S1 herniated disc and lumbar spondylosis.  Pursuant to this claim, the Veteran was afforded a VA examination in December 2004.  In April 2005, the rating assigned to the Veteran's L5-S1 herniated disc and lumbar spondylosis was increased to 60 percent, effective October 8, 2004.  Further, service connection was granted for right lower extremity radiculopathy and a 20 percent rating was assigned thereto, effective October 8, 2004.  Service connection was also granted for left lower extremity radiculopathy and a 10 percent rating was assigned thereto, effective October 8, 2004.  The Veteran perfected an appeal seeking higher ratings for each of these three disabilities.  

In April 2008, the Board remanded these claims for further development.  Specifically, the Board directed the RO to obtain evidence identified by the Veteran, and to afford the Veteran a VA examination in order to obtain more recent findings.  After the RO associated evidence with the claims file, the Veteran was scheduled for and underwent a VA examination in August 2008.  His claims were readjudicated in an October 2008 supplemental statement of the case before being remitted to the Board for further appellate review.  In January 2009, the Board concluded that despite the RO's correctly formatted request for records, evidence identified by the Veteran had either not been obtained or did not exist.  As such, the Board remanded the Veteran's claims in order for the RO to obtain the identified, but yet un-obtained evidence.  Subsequent to the association of additional evidence with his claim file, the Veteran's claims were re-adjudicated in an April 2010 supplemental statement of the case before being remitted to Board.  In August 2010, the Board determined that an additional VA examination was necessary.  This was so because the newly acquired evidence demonstrated that the Veteran apparently underwent a L5-S1 laminectomy/discectomy in December 2008; however, the evidence did not demonstrate the severity of his service-connected L5-S1 herniated disc and lumbar spondylosis, right lower extremity radiculopathy, or left lower extremity radiculopathy following that procedure.  However, it is clear that references to a December 2008 surgical procedure were in error.  The medical professionals that had referred to a December 2008 operation were, in fact, referencing the December 1, 2006 procedure.  The Veteran was afforded a VA examination in February 2011 in order to ascertain the severity of his L5-S1 herniated disc and lumbar spondylosis, right lower extremity radiculopathy, and left lower extremity radiculopathy.  His claims were then re-adjudicated in a November 2011 supplemental statement of the case before being remitted to the Board for further appellate review.

Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with all previous remand directives and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board will now address the merits of the Veteran's above-captioned claims.

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, preoperatively or postoperatively intervertebral disc syndrome will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See38 C.F.R. § 4.25 (2011). 

The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

According to a June 2004 VA treatment report, the Veteran underwent magnetic resonance imaging of his lumbar spine.  At the time of this scan, the Veteran complained of chronic low back pain, with radiation into in right leg, and numbness.  Cord conus showed normal signal and shape, and ended at the level of T12-L1.  The vertebral bodies showed normal alignment and height; however, there was multilevel Schmorl's node involving the inferior endplates of T11, T12, L1, L2, and a superior endplate of T12, L1, L2, and L3.  Correlation for Scheuermann's disease was recommended.  The T11-T12 and L2-L3 interspaces showed tiny posteromedial broad-based disc bulge, which did not significantly narrow the central canal or the neural foramina.  The T12-L1 and L1-L2 interspaces showed endplate changes without significant central canal or neural foraminal narrowing.  The L3-L4 interspace shows circumferential disc bulge, which caused mild central canal and bilateral neural foraminal narrowing.  The L4-L5 interspace showed posteromedial broad-based disc bulge, mild facet joint ligamentum flavum hypertrophy, which caused mild central canal and mild to moderate bilateral neural foraminal narrowing.  The L5-S1 interspace showed disc protrusion, which mildly narrowed the central and the neural foramina, bilaterally.  Ultimately, the impression was degenerative changes of the lumbar spine.  Further, the findings suggested Scheuermann's disease (kyphosis).

In December 2004, the Veteran underwent a VA examination to ascertain the severity of his service-connected L5-S1 herniated disc and lumbar spondylosis.  The examiner reviewed the findings from the June 2004 magnetic resonance imaging before reviewing the Veteran's medical history.  The Veteran complained of constant, severe, low back pain, with radiation into his upper back, buttocks, right hip, and posterior right leg to his posterior calf.  The Veteran described the pain as "like a pinched nerve or cramps," that was associated with numbness.  The Veteran stated that these symptoms were also present in his left leg, but with a lesser intensity.  He denied a history of fecal or urinary incontinence.  The Veteran then reported his current treatment regimen over the previous year, which included taking prescribed medication, physical therapy, and two epidural blocks.  He reported that precipitating factors for worsening of symptoms were sexual intercourse, cleaning, sitting for more than one hour, and stretching exercises.  The Veteran stated that his symptoms were alleviated with the application of ice.  He also stated that there was a three to four month period in the previous year during which he experienced acute pain that functionally impaired his lower back.  The Veteran did not use an assistive walking device; used a thoracolumbar orthosis for temporary pain control; was able to walk for less than 30 minutes; and had three falls over the past year due to back pain, which he said were documented by his private treatment provider.  The examiner found that the Veteran was independent with respect to activities of daily living, such as eating, grooming, bating, toileting, and dressing.  However, the examiner also found that the Veteran was could not drive for more than one hour; participate in sports; or ride a bicycle.  Upon physical examination, the examiner noted that the Veteran had a left pelvic tilt, with postural scoliosis due to severe muscle spasm.  With respect to range of motion, the Veteran was able to flex forward from 0 to 50 degrees; extend from 0 to 30 degrees; flex laterally, both right and left, from 0 to 30 degrees; and laterally rotate, both right and left, from 0 to 30 degrees.  The Veteran reported pain throughout each motion, which was demonstrated objective evidence.  The examiner also found that the Veteran was additionally limited by pain and fatigue, but not weakness or lack of endurance, following repetitive use.  Further, there was palpable lumbar spasm and tenderness to palpation of the lumbar area.  The examiner found no fixed deformity, such as ankylosis.  A sensory examination demonstrated diminished pinprick and smooth sensation, right leg, and normal sensation, left leg.  A motor examination showed normal muscle strength in the lower extremities, graded 5/5, with the exception of mild weakness of the right ankle dorsiflexor muscle, extensor hallucis longus, tibialis anterior, and plantar flexor muscle gastrocnemius, which were graded 4/5.  Right knee jerk was +1; left knee was +2; and there was no ankle jerk, bilaterally.  With respect to incapacitating episodes, the examiner noted that the Veteran was given three medical certificates for one to two months rest due to his service-connected back disability during the previous 12 months.  The diagnoses were lumbar spondylosis, "clinical bilateral lumbar radiculopathy," and L5-S1 herniated disc.

A VA treatment report dated later in December 2004 demonstrated that the Veteran was referred for physical therapy due to low back pain.  The Veteran reported that he initially injured his back during his active duty service, and that he exacerbated that injury approximately one year ago.  The Veteran described his symptoms as constant low back pain that irradiated to his right lower extremity, with numbness and weakness.  He asserted that medication did not alleviate his pain, which increased upon prolonged sitting or standing and forward bending.  It was determined that the Veteran was independent with regard to his basic activities of daily living, but experienced difficulties with activities that required his body to bend.  The Veteran was able to laterally flex to the right 20 degrees, and laterally flex to the left 25 degrees, with pain to the left side greater than the right.  He was able to flex forward to 55 degrees, and extend to 20 degrees.  With respect to muscle strength, the Veteran's relevant muscles were all deemed to be 5/5, with the following exceptions:  left gluteus was 3.5/5; right iliopsoas was -3/5; and his right gluteus was 3.5/5.  Additionally, the Veteran demonstrated tenderness in his low back area, his thoracolumbar paravertebral muscles, and bilateral upper trapezius.  Moreover, there was moderate muscle spasm at the Veteran's right thoracolumbar paravertebral muscles.  No edema or atrophy was noted.

According to a January 2005 VA treatment report, the Veteran complained of a three-year history of low back pain, which he characterized as a 6 on a 10-point pain scale.

A February 2005 VA treatment report demonstrated that the Veteran appeared for a follow-up appointment for lower back pain.  The examining doctor reviewed a December 2004 treatment report that included a diagnosis of right lumbosacral spasms for which he was referred for physical therapy.  The Veteran reported improvement after physical therapy, with better mobility of lower extremities and only occasional numbness of the right lower extremity.  He endorsed pain of 6 on a 10-point pain scale, but stated that such pain was not constant.  He was unable to complete physical therapy due to a motorcycle accident, which resulted in a fractured wrist.  He complained of lower back pain, mostly on the right side, and worse in the morning.  Magnetic resonance imaging of his lumbosacral spine revealed degenerative changes and findings suggestive of Scheuermann's disease.

A July 2005 private electrodiagnostic study showed delayed distal latency of the deep peroneal and posterior tibial nerve, bilaterally.  Ultimately, the diagnoses were bilateral deep peroneal focal neuropathy at the ankle and bilateral posterior tibial focal neuropathy at the ankle.

According to an October 2005 VA outpatient attending note, the Veteran complained of low back pain that was not improving with physical therapy.  A home routine involving Paraffin baths, stretching, and strengthening exercises was ordered in addition to a transcutaneous electrical nerve stimulation unit.

A December 2005 VA emergency room note demonstrated that the Veteran complained of back pain.  This pain was described as being "new onset" since the afternoon of the day of treatment.  He denied trauma.  The diagnosis was back pain.

A January 2006 VA orthopedic consultation note showed that the Veteran complained of back and right knee pain.  He stated that his back pain radiated to his right lower extremity.  Upon physical examination, the Veteran exhibited full range of right knee motion; medial, unspecific tenderness; negative McMurray test; negative Lachman's test; and no vascular deficiencies.  Lower extremity strength was deemed to be 4/5, with reflexes intact, and a positive straight leg test.  Magnetic resonance imaging of the right knee demonstrated lateral discoid meniscus, which was asymptomatic.  Magnetic resonance imaging also revealed a herniated nucleus pulpous at L3-S1.  The Veteran stated that he was not undergoing any orthopedic treatment.

A February 2006 VA follow-up orthopedic note showed that the Veteran was recommended to be evaluated by a neurosurgeon.

A November 2006 VA treatment report demonstrated that the Veteran complained of "severe" pain in his back and right lower extremity, and numbness of the right first and second toes.  He ambulated with a limp and a slow, careful gait.  Reflex testing demonstrated no right ankle jerk.  Straight-leg raise was positive at 45 degrees, with positive Lasegue's test on the right.  After reviewing the results from a February 2006 magnetic resonance image, the assessment was "persistent and severely painful right S1 radiculopathy due to right L5[-]S1."

A separate November 2006 VA treatment report demonstrated that the Veteran's chief complaint was severe low back pain, a burning sensation that radiated to the ankle in his right lower extremity, and left lower extremity paresthesias.  A physical examination revealed decreased sensation in his right lower extremity, and decreased ankle reflexes, bilaterally.  The impression was L5-S2 radiculopathy with associated herniated nucleus pulpous at L5-S1.  The Veteran was admitted to the hospital for surgical intervention.

According to VA treatment records, the Veteran underwent a L5-S1 hemilaminectomy-discectomy on December 1, 2006.  A pre-operative report demonstrated findings of lumbosacral and lower extremity pain.  Further, a magnetic resonance image showed a large right L5-S1 disc hernia.  The diagnosis was right L5-S1 herniated nucleus pulpous with radiculopathy.  He was discharged from the hospital on December 4, 2006.  A post-operative note included surgical findings of L5-S1 disc hernia at the axilla of the right S1 nerve root with compression and distortion of the root and thecal sac.  During the Veteran's surgical recovery, he complained of severe pain for which he was provided pain medication.  According to a December 4, 2006 discharge summary, the primary diagnosis was herniated disc at L5-S1, with S1 radiculopathy.  The Veteran was scheduled for a follow-up appointment with neurosurgery on January 8, 2007.

During the January 8, 2007 follow-up appointment with neurosurgery, the Veteran complained of pain in his neck and shoulders and "sometimes" had pain in his low back.  The assessment was "neck pain," and he was scheduled for a radiological examination.

An April 2007 VA neurosurgery clinic note demonstrated that the Veteran denied pain his in right lower extremity following the December 1, 2006 surgery.  He endorsed low back pain with sitting and standing.  It was assessed that the Veteran's back was not responded to current treatment.  The Veteran was to be referred for a physical therapy consultation.

A separate April 2007 VA treatment report indicated that the Veteran was hospitalized because he over-dosed on pain killers due to "severe back pain."  The Veteran then expressed a preference to receive mental health treatment through VA.  A mental status examination was administered, during which the Veteran reported marital difficulties.  Following the assessment, the plan was to refer the Veteran for a marital therapy evaluation.

According to a January 2008 VA psychiatric progress note, the Veteran complained of weakness in his legs and "several" falls, without further elaboration.  The Veteran also reported that he was not driving anymore because his "motor responses" were affected after his back surgery.

A March 2008 VA psychiatric progress note demonstrated that the Veteran reported "severe back pain."

In August 2008, the Veteran underwent a VA examination to ascertain the severity of his service-connected back disability.  The Veteran complained of constant back pain that was severe in the morning, with prolonged driving, and with walking or bending.  Since the onset of the Veteran's back disability, his condition was deemed "stable," but his response to treatment was "poor."  With respect to neurological symptoms associated with his service-connected back disability, the Veteran denied a history of urinary incontinence, urgency, retention, and frequency; nocturia; fecal incontinence; obstipation; numbness; paresthesias; leg or foot weakness; falls; unsteadiness; visual dysfunction; and dizziness.  The Veteran endorsed erectile dysfunction.  The Veteran also endorsed pain, decreased motion, stiffness, and spasms, but denied fatigue and weakness.  With respect to his pain, the Veteran stated that it was constant, daily, "sharp," and moderate.  The Veteran further stated that pain radiated into both legs and into his feet that he described as "cramping, squeezing, numbness" in nature.  Additionally, the Veteran asserted that he experienced weekly, severe flare-ups, each episode lasting 1 to 2 days.  He claimed that these flare-ups were precipitated by bending, twisting, lifting, and walking.  In order to treat these flare-ups, the Veteran stated that he needed to lie down and rest until the pain subsided.  The Veteran stated that he was able to walk more than 1/4 mile, but less than 1 mile.  Upon physical examination of the thoracic sacrospinalis, there was spasm, pain with motion, and tenderness, bilaterally, but no atrophy, guarding, or weakness.  The Veteran's posture, head position, symmetry, and gait were normal.  There was no gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis, but there was lumbar flattening.  

A detailed motor examination demonstrated scores of 5/5 with respect to every tested muscle group except the Veteran's right ankle dorsiflexion and right great toe extension, on both of which he scored 4/5.  The examiner defined 5/5 as active movement against full resistance; 4/5 was defined as active movement against "some" resistance.  Muscle tone was normal, and there was no muscle atrophy.  A detailed sensory examination demonstrated scores of 2/2 for the Veteran's upper and lower extremities, with the exception of right lower extremity vibration, pin prick, light touch, and position sense, which were 1/2.  The examiner defined 2/2 as  normal; 1/2 was defined as impaired.  A detailed reflex examination demonstrated scores of 2+, bilaterally, for all testing aspects except the ankle jerk, bilaterally, which was 1+.  The examiner defined 2+ as normal; 1+ was defined as hypoactive.  

The examiner found no ankylosis.  Range of motion testing demonstrated forward flexion from zero to 60 degrees, with pain beginning at 50 degrees and ending at 60 degrees; extension from zero to 30 degrees, with pain beginning at 25 degrees and ending at 30 degrees; bilateral lateral rotation from zero to 30 degrees, with pain beginning at 25 degrees and ending at 30 degrees; bilateral lateral flexion from zero to 30 degrees, with pain beginning at 25 degrees and ending at 30 degrees.  The examiner noted that there was pain on motion and pain after repetitive use, but no additional loss of motion on repetitive use.  

A contemporaneous radiological examination demonstrated straightening of the lumbar lordosis; narrowing of the L5-S1 intervertebral disc space; grossly persevered vertebral body heights; marginal osteophytes at the L4 vertebral body; and grossly normal sacroiliac joints.  The impression was paravertebral muscle spasm, mild spondylosis, and intervertebral osteochondrol changes at L5-S1.  After reviewing the findings from February 2007 magnetic resonance imaging, the examiner's diagnosis was lumbar degenerative disk disease with radiculopathy to the right lower extremity.  The examiner opined that the Veteran's service-connected back disability contributed to decreased concentration and mobility, and contributed to problems with lifting and carrying.  With respect to effects on usual activities of daily living, the examiner opined that there was a no effect on feeding and grooming; a mild effect on shopping, travelling, bathing, dressing, and toileting; a moderate effect on chores, exercise, and recreation; and prevented the Veteran's participation in sports.  With respect to the possibility of the Veteran's erectile dysfunction being a neurological aspect of his service-connected back disability, the examiner opined as follows:

[The V]eteran's erectile dysfunction is less likely as not (less than 50/50 probability) caused by or a result of his service-connected lumbar spine condition or subsequent laminectomy and diskectomy.

. . . .

Bladder dysfunction and erectile dysfunction are commonly associated with cauda equine syndrome which results from severe compression of multiple nerve roots.  This [V]eteran does not have cauda equine syndrome and therefore the erectile dysfunction is not likely directly related to the spine condition.  However, there are likely psychological factors related to the back pain which contribute to sexual dysfunction such as fear of pain during sexual intercourse but it does not constitute a cause and effect relationship.

According to a January 2009 VA treatment report, the Veteran reported that the December 1, 2006 operation was "great."  Subsequent to the operation, however, the Veteran decided to non-VA physical therapy due to back pain that he described as a 7 on a 10-point pain scale, and right lower extremity numbness on the medial side of his right foot, but not as severe as prior to the December 1, 2006 operation.  He denied bowel and bladder problems.  A physical examination demonstrated that the Veteran walked without an assistive device, with a normal width base, and with no antalgic or limp.  The Veteran endorsed bilateral lumbar paraspinal tenderness.  The Veteran was only able to flex forward to 20 centimeters from fingertips to the floors due to pain.  A manual muscle test demonstrated 5/5 for lower extremities, bilaterally, both proximally and distally.  Deep tendon reflexes were 1+, bilaterally, and sensation was decreased in the right lower extremity, but normal in the left lower extremity.  Ultimately, the diagnostic impression was mild right L5 radiculopathy and lumbar myofascial pain syndrome.  The doctor then opined that the physical examination demonstrated mild decreased sensation to soft touch; positive straight leg raise on the right; no weakness; and no upper motor neuron signs.  The doctor also stated that the Veteran was "most likely" presenting with sequelae of the December 1, 2006 surgery.

A January 2009 VA physical therapy assessment demonstrated that the Veteran was referred for physical therapy due to low back pain after L5-S1 right laminectomy-discectomy.  The Veteran complained of right leg "cramps" and numbness at the medial side of the foot, but that as severe as prior to the surgery.  He also complained of lower extremity weakness that resulted in a fall after the surgery.  He stated that he avoided stairs.  The Veteran endorsed constant pain registering 5 to 7 on a 10-point pain scale, bilateral numbness of the feet.  A physical examination demonstrated decreased lumbar lordosis and decreased right lower extremity sensation.  Range of motion testing demonstrated forward flexion to 40 degrees; extension to 15 degrees; and bilateral lateral extension to 12 degrees.  Muscle strength was normal, 5/5, except for the Veteran's right lower extremity, which was deemed 4.5/5.  The Veteran endorsed lumbosacral tenderness, right greater than left.  There was normal muscle tone, coordination, and no edema or atrophy.  Balance was normal except in a dynamic standing position, which was "good."  The Veteran exhibited a functional level of tolerance for sitting and standing, and was independent on all med mobility movements.  With respect to locomotion, the only assistive walking device noted was stair rails.  The therapist stated that the Veteran tolerated the initial assessment-treatment interventions well, with no adverse reactions observed or reported during or after the intervention.  The therapist reiterated that the Veteran presented with chronic low back pain, decreased trunk active range of motion, lack of flexibility of lower extremities, and subjective reports of bilateral lower extremity weakness and numbness.

In February 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected back disability.  After reviewing the circumstances giving rise to the Veteran's service-connected back disability, the examiner noted that the Veteran currently complained that he was experiencing a "reoccurrence" of his symptoms and right leg "paralysis."  The Veteran described the course of his service-connected back disability as "progressively worse," and reported that he was then receiving outpatient physical therapy to which he was having a "poor" response.  The Veteran complained of severe, lower back flare-ups, occurring on a daily basis with each episode lasting "hours."  These flare-ups occurred in the morning after sleeping all night and prolonged sitting or standing, and were relieved by a warm shower, stretching, and medication.  During these flare-ups, the Veteran reported a decreased range of motion and decreased ambulation secondary to lower back pain.  The Veteran endorsed urinary frequency and nocturia, but the examiner opined that these were not etiologically related to the Veteran's service-connected back disability.  The Veteran also endorsed numbness, paresthesias, leg or foot weakness, unsteadiness, a history of fatigue, decreased motion, stiffness, spasm, and pain, but denied weakness.  With respect to pain, the Veteran reported that he it originated in his lower back and radiated down his right leg.  He described the pain as occurring daily, moderate, constant, and "aching" in nature.  He described the radiating pain as "cramping" and "numbness."  The Veteran reported that he experienced one incapacitating episode over the previous 12 months.  Apparently, the Veteran fell when getting out of bed.  The treating doctor recommended bed rest and physical therapy.  At the time of the examination, the Veteran was using a cane, and he stated that he was able to walk 1/4 mile.

The physical examination demonstrated normal posture; normal head position; symmetrical appearance; normal gait; no gibbus; no kyphosis; no lumbar lordosis, but lumbar flattening; no reverse lordosis; no list; no scoliosis; and no ankylosis.  Objective abnormalities of the spine regarding the muscles were bilateral pain with motion and bilateral tenderness.  On range of motion testing, the Veteran was able to flex forward from zero to 27 degrees; extend from zero to 22 degrees; laterally rotate from zero to 30 degrees, bilaterally; and laterally flex from zero to 30 degrees, bilaterally.  The examiner noted objective evidence of pain upon motion and following repetitive motion; however, there was no additional limitation after three repetitions of range of motion.  

A detailed reflex examination was normal, 2+, with the exception of the Veteran's right ankle jerk, which was absent.  A sensory examination of the Veteran's bilateral lower extremity was normal and there was no dysesthesias.  A detailed motor examination resulted in scores of 5/5, which is active movement against full resistance, for each tested aspect.  Muscle tone was normal and there was no muscle atrophy.  A Lasegue's test was positive on the right side.  

After reviewing the findings from the January 2009 magnetic resonance imaging, the diagnoses were degenerative disc disease of the lumbar spine at L2-L3, L3-L4, L4-L5, and L5-S1; right L5-S1 disk herniation, status post hemilaminectomy-discectomy; and right lower extremity S1 radiculopathy.  The examiner noted that the Veteran had not been employed since 2007 because he was unable to perform the duties associated with the position.  Specifically, the Veteran was a mailman and was not able to carry 70 pounds with his hands, which was a prerequisite for the job.  Further, the examiner noted that the Veteran did not perform "heavy" household chores beyond occasionally washing his car and sweeping his carport.  The examiner also stated that the Veteran was unable to play sports, such as basketball, or ride a bicycle.  The examiner then opined

There is no evidence of ankylosis of the lumbar spine. . . .  There is no evidence of weakened movement, excessive fatigability, or incoordination on physical examination today attributable to the [V]eteran's lumbar spine disorder.  Lumbar pain could at least as likely as not significantly limit functional a[ctivities] during flare ups or during periods of repeated use, but to state a specific additional loss of range of motion in amount of degrees woud [sic] be mere specula[tion].  No ankylosis would likely result from a pain flare up since ankylosis is the [unknown] of the bones of a joint by proliferation of bone cells resulting in complete immobility and flare ups are usually temporary and do not lead to ankylosis.  The burning pain he feels into his right lower leg and weakness he feels in [his] right lower leg is at least as likely as not due to his right S1 radiculopat[hy].  The absence of a right S1 deep tendon reflex is most likely due to right S1 radiculopathy.

As discussed above, the Veteran's service-connected L5-S1 herniated disc and lumbar spondylosis has already been assigned a 60 percent rating throughout the pendency of this appeal.  Preliminarily, even though the evidence of record demonstrated that the Veteran's L5-S1 herniated disc and lumbar spondylosis was productive of incapacitating episodes, a rating in excess of 60 percent is not available pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, although applicable, evaluation under this formula is moot.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Pursuant to the General Rating formula, the only rating in excess of the already assigned 60 percent is the maximum 100 percent rating.  Id.  In order for the maximum 100 percent rating to be warranted, the evidence of record must demonstrate unfavorable ankylosis of the entire spine.  For VA compensation purposes unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  

Based on a longitudinal review of the evidence of record, the Board finds no evidence of ankylosis.  Significantly, as a result of the February 2011 VA examination, the examiner specifically opined that there was no evidence of ankylosis of the lumbar spine, let alone the Veteran's entire spine.  As such, the Board finds that a rating in excess of 60 percent for the Veteran's service-connected L5-S1 herniated disc and lumbar spondylosis is not warranted pursuant to the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In making the above determinations, the Board has also considered whether there was any additional functional loss not contemplated in the 60 percent evaluation for the Veteran's orthopedic manifestations of his service-connected L5-S1 herniated disc and lumbar spondylosis.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  During the pendency of this appeal, the Veteran asserted that he was not able to perform the duties associated with his position as a mailman, including lifting and carrying, and, thus, had been unemployed since 2007.  The evidence also demonstrated that the Veteran was not able to participate in sports, such as basketball, or ride a bicycle, but was able to engage in stretching routines.  His service-connected back disability prevented prolonged sitting, standing, and driving, but his ability to tolerate these positions was considered functional.  He reported being able to walk various distances throughout the pendency of this appeal.  He was independent in his ability to perform activities of daily living and in-bed mobility.  He also was able to wash his car occasionally and sweep his carport.  Based on the above, and in consideration of the other evidence of record, the Board finds that the medical evidence throughout the pendency of this appeal did not demonstrate any additional functional limitations that were not contemplated in the already assigned 60 percent rating and that more closely approximated unfavorable ankylosis of the Veteran's entire spine.  38 C.F.R. § 4.7 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011)(holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  As such, the Board finds that a rating in excess of 60 percent for the Veteran's service-connected L5-S1 herniated disc and lumbar spondylosis is not warranted.

Additionally, the General Rating Formula provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The neurologic diagnostic code applicable to the Veteran's bilateral lower extremity radiculopathy associated with his service-connected back disability is Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

A 20 percent rating has been assigned to the Veteran's right lower extremity radiculopathy.  Accordingly, the evidence of record must demonstrate moderately severe incomplete paralysis; severe incomplete paralysis, with marked muscular atrophy; or complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.   The evidence of record consistently demonstrated no muscle atrophy, and there was no evidence of complete paralysis of the Veteran's right lower extremity.  As such, the salient issue is whether the severity of the symptoms associated with his right lower extremity radiculopathy more closely approximate moderately severe incomplete paralysis.

Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

According to the December 6, 2004 VA examination report, the Veteran complained of "severe" pain that radiated into his right lower extremity.  Further, a November 16, 2006 VA treatment report demonstrated that the Veteran complained of "severe" pain in his back and right lower extremity, and numbness of the right first and second toes.  It was observed that he ambulated with a limp and a slow, careful gait.  Reflex testing demonstrated no right ankle jerk.  Straight-leg raise was positive at 45 degrees, with positive Lasegue's test on the right.  Ultimately, the assessment was "persistent and severely painful right S1 radiculopathy due to right L5[-]S1."  The Board finds that this evidence demonstrated that the Veteran's right lower extremity radiculopathy was productive of symptoms that more nearly approximated moderately severe incomplete paralysis.  As such, a 40 percent rating is warranted for the entire period prior to December 1, 2006.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  According to an April 2007 VA treatment report, the Veteran denied experiencing pain in his right lower extremity following the December 1, 2006 operation.  The evidence of record dated after April 2007 demonstrates that the Veteran complained of pain that radiated in to his right lower extremity, but described that pain as being less severe than prior to the December 1, 2006 operation.  Specifically, during both the August 2008 and February 2011 VA examinations, the Veteran described the pain that radiated into his right lower extremity as "moderate."  As such, the evidence of record does not demonstrate that the Veteran's right lower extremity radiculopathy more nearly approximates moderately severe incomplete paralysis on and after December 1, 2006.  Id., see also 38 C.F.R. § 4.7. 

The Veteran's left lower extremity radiculopathy has already been assigned a 10 percent rating throughout the pendency of this appeal.  The evidence of record consistently demonstrated no muscle atrophy, and there was no evidence of complete paralysis of the Veteran's left lower extremity.  As such, the salient issue with respect to this claim is whether the severity of the symptoms associated with his left lower extremity radiculopathy more closely approximate moderate or moderately severe incomplete paralysis.

During the December 2004 VA examination, the Veteran complained of constant, severe, low back pain, with radiation into his upper back, buttocks, right hip, and posterior right leg to his posterior calf.  The Veteran described the pain as "like a pinched nerve or cramps," that was associated with numbness.  The Veteran stated that these symptoms were also present in his left leg, but with a lesser intensity.

A November 2006 VA treatment report demonstrated that one of the Veteran's chief complaints was left lower extremity paresthesias.  A physical examination revealed a decreased left ankle reflex.  

During the August 2008 VA examination, the Veteran described his lower back pain as moderate.  He further stated that pain radiated into both legs and into his feet that he described as "cramping, squeezing, numbness" in nature.

Based on the above, the Veteran's service-connected left lower extremity radiculopathy disability picture does not more closely approximate moderately severe incomplete paralysis.  38 C.F.R. § 4.7.  The vast majority of the Veteran's complaints regarding lower extremity radiculopathy associated with his service-connected back disability were focused on his right lower extremity.  The evidence demonstrated that the Veteran reported left lower extremity radicular symptoms, but, based on a review of all the evidence of record, the Board finds that those complaints do not warrant a rating in excess of the already assigned 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record demonstrates complaints by the Veteran regarding other potentially related neurological disorders, including erectile dysfunction, urinary frequency, and nocturia.  With respect to erectile dysfunction, the August 2008 VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to his service-connected back disability because of the absence of cauda equine syndrome, which results from severe compression of multiple nerve roots.  While the examiner noted the possibility of a mental component to the Veteran's erectile dysfunction stemming from his service-connected back disability, the applicable regulations only pertain to potentially related neurological, not psychological disorders.  As such, the Board finds no basis for granting a separate rating for erectile dysfunction pursuant to the General Rating Formula.  Further, the evidence of record did not include a competent opinion relating any other neurological disorder to the Veteran's service-

connected back disability.  As such, no additional, separate ratings for neurological disorders are warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1); see Schafrath, 1 Vet. App. at 594.

Normally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's disability pictures are not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's L5-S1 herniated disc and lumbar spondylosis was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 

4.71a, Diagnostic Code 5243, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the pendency of this appeal, the Veteran L5-S1 herniated disc and lumbar spondylosis was manifested by pain, reduced range of motion, stiffness, tenderness, spasm, and a subjective history of fatigue.  There was no muscle atrophy and the Veteran denied muscle weakness in his back.  There was no evidence of unfavorable or favorable ankylosis.  Indeed, the evidence of record specifically demonstrated that ankylosis was not present.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the currently assigned 60 percent disability rating.  A rating in excess of 60 percent is provided for certain manifestations of L5-S1 herniated disc and lumbar spondylosis, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

During the pendency of this appeal, the Veteran's right lower extremity radiculopathy was evaluated as a neurological disorder pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability during these periods of time.  

Prior to December 1, 2006, the Veteran's right lower extremity radiculopathy was manifested by radiating pain; numbness; cramping; ambulation with a limp and a slow, careful gait; reduced or absent reflexes; and reduced sensitivity.  On and after December 1, 2006, the Veteran continued to report the same or similar symptoms, but with a reduced severity.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability pictures are adequately represented by the 40 rating assigned prior to December 1, 2006 assigned herein, and the 20 percent rating assigned on and after 

December 1, 2006.  Ratings in excess of those already assigned are provided for certain manifestations of right lower extremity radiculopathy, but the evidence demonstrates that those manifestations were present not present during the respective time periods.  Accordingly, schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749.  

Throughout the pendency of this appeal, the Veteran's left lower extremity radiculopathy was evaluated as a neurological disorder pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the criteria of which specifically contemplates the level of occupational and social impairment caused by this disability.  Id.  Throughout the pendency of this appeal, the Veteran complained of symptoms regarding his right lower extremity radiculopathy, and then referred to the presence of similar symptoms in his left lower extremity, but with a reduced severity.  These symptoms included pain, numbness, reduced reflexes, and reduced sensitivity.  There was no evidence of record demonstrating that the Veteran's left lower extremity radiculopathy was manifested by absent reflexes or required the Veteran to walk with an altered gait.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the currently assigned 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of left lower extremity radiculopathy, but the evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749. 

Thus, the threshold determination for a referral for extraschedular consideration was not met with respect to the Veteran service-connected back disability or his bilateral lower extremity radiculopathy and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

After review of the evidence of record, there is no evidence of record that would warrant ratings in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected back disorder and associated radiculopathy of the lower extremities, the evidence shows no distinct periods of time during the period on appeal during which these disorders have varied to such an extent that a rating greater or less than the evaluations would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 60 percent for L5-S1 herniated disc and lumbar spondylosis is denied.

Prior to December 1, 2006, a rating an initial rating of 40 percent, but no more, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after December 1, 2006, a rating in excess of 20 percent for right lower extremity radiculopathy is denied.

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.


REMAND

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claims.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased ratings for L5-S1 herniated disc and lumbar spondylosis and bilateral lower extremity radiculopathy, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The RO must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim for entitlement to TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an examination to determine the effects of his service-connected disorders have on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran a full work and educational history.  Based on a review of the evidence of record, the examination findings, the Veteran's statements as to the functional effects of his service-connected disorders, and the Veteran's education and occupational experience, the examiner must provide an opinion as to whether the Veteran's service-connected disorders preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without any consideration to his age or to any impairment caused by nonservice-connected disabilities.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of TDIU must be adjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


